03/12/2018
               IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                              February 21, 2018 Session

                                  IN RE RILEY W.

                  Appeal from the Juvenile Court for Hamilton County
                      No. 276891    Robert D. Philyaw, Judge


                            No. E2017-01853-COA-R3-PT


Lindsey W. (“Mother”) appeals the September 25, 2017 order of the Juvenile Court for
Hamilton County (“the Juvenile Court”) terminating her parental rights to the minor child
Riley W. (“the Child”) upon the grounds of substantial noncompliance with the
permanency plan pursuant to Tenn. Code Ann. § 36-1-113(g)(2) and persistent conditions
pursuant to Tenn. Code Ann. § 36-1-113(g)(3). We find and hold that grounds for
terminating Mother’s parental rights to the Child pursuant to Tenn. Code Ann. §§ 36-1-
113(g)(2) and (g)(3) were proven by clear and convincing evidence and that it was
proven by clear and convincing evidence that the termianation was in the Child’s best
interests. We, therefore, affirm the September 25, 2017 order of the Juvenile Court
terminating Mother’s parental rights to the Child.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed
                                 Case Remanded

D. MICHAEL SWINEY, C.J., delivered the opinion of the court, in which CHARLES D.
SUSANO, JR. and THOMAS R. FRIERSON, II, JJ., joined.

David C. Veazey, Chattanooga, Tennessee, for the appellant, Lindsey W.

Herbert H. Slatery, III, Attorney General and Reporter; and Erin A. Shackelford,
Assistant Attorney General for the appellee, State of Tennessee Department of Children’s
Services.
                                               OPINION

                                              Background

      The Child was taken into State custody in June of 2016 after being born drug-
exposed and was subsequently adjudicated dependent and neglected. In April of 2017,
the State of Tennessee Department of Children’s Services (“DCS”) filed a petition
seeking to terminate the parental rights of Mother and John P. (“Father”)1 to the Child.
The case proceeded to trial in July of 2017. Mother failed to appear at trial.

       At trial, Channing Phillips, a family service worker with DCS, testified. Ms.
Phillips testified that she acquired responsibility for the Child’s case in October of 2016.
Ms. Phillips explained that the Child had entered State custody on June 5, 2016 after
DCS received a referral for a drug exposed child at birth at Erlanger. Ms. Phillips stated
that Mother had drug issues.

       A permanency plan (“the Permanency Plan”)2 initially dated in July of 2016 was
created for the Child. Ms. Phillips testified that a permanency plan meeting was held on
October 11, 2016. At that meeting, the Permanency Plan was reviewed, and Mother
signed the statement of responsibilities. Ms. Phillips explained that although the
Permanency Plan was in place when she took over the case, Mother did not sign the
statement of responsibilities until the October meeting. Under the Permanency Plan,
Mother was to have an A&D assessment and follow the recommendations of the
assessment, submit to drug screens and verify sobriety, refrain from using illegal
substances and from abusing legal substances such as alcohol and prescription
medications, participate in domestic violence classes or counseling, work with in-home
service providers on maintaining good parenting skills and making sure her home is clean
and safe, provide proof of legal verifiable income, resolve legal issues and not obtain any
new legal charges, stay in contact with DCS, visit the Child regularly, and maintain
housing for three consecutive months, among other things. Ms. Phillips was asked if
Mother ever indicated that she did not understand her responsibilities under the
Permanency Plan, and Ms. Phillips stated: “No, [she] always - - [she] knew what was on
it and what [she] needed to do.”

     Ms. Phillips testified that Mother eventually did have an A&D assessment. The
recommendation of the A&D assessment was for Mother to attend an intensive out-

1
  The September 25, 2017 order terminated Father’s parental rights to the Child. Father did not appeal the
termination of his rights.
2
  The initial Permanency Plan was updated, but other than removal of the requirement for the parents to
participate in domestic violence classes, the parents’ responsibilities remained substantially similar under
the revised plan. As such, for ease of reading, in this Opinion we refer simply to the Permanency Plan.
                                                       2
patient program at the Council for Alcohol & Drug Abuse Services (“CADAS”). At the
time of trial, Mother had not even begun an intensive out-patient program.

       Mother reported that she was working, and Ms. Phillips confirmed this by calling
Mother’s place of work. Mother, however, failed to provide a paystub or other evidence
of income. Mother reported that she gets paid daily and does not have a paystub or a way
to track her income.

       Ms. Phillips testified that Mother did submit to random drug screens, but tested
positive for illegal substances. Ms. Phillips stated that Mother disputed the failed drug
screens. Ms. Phillips explained:

              [Mother] would always have an excuse for the drug screens. She
       would say maybe she was kissing [Father] and that’s how she was positive
       for certain things, or maybe it was the house she was living in. You know,
       she had different excuses. Or maybe the drug test was wrong.

To Ms. Phillips knowledge, Mother never had an independent drug screen done.

       Mother failed to provide proof of housing. Ms. Phillips testified that stability has
been a problem for Mother. Since Ms. Phillips has had the case, Mother has had three or
four different addresses. Mother gave one address as a mailing address, but has never
lived at that address. Ms. Phillips stated that at one time Mother reported that she had a
place and that she was going to be able to pay rent and have a lease. Ms. Phillips
requested a copy of the lease, but Mother never provided one. The last time Ms. Phillips
spoke with Mother, Mother reported living with a friend.

       Ms. Phillips occasionally supervised visitation between Mother and the Child and
“would try to be in the office when the visits were going on so [she] could step in and see
kind of what was going on.” Ms. Phillips did not have any concerns about the visitations
themselves. She stated that Mother brought snacks, fed the Child, and changed the
Child’s diaper.

       Ms. Phillips was asked what she did to assist Mother, and she testified that she
made several A&D appointments for Mother; provided bus passes; gave her resources for
grief counseling and parenting classes; followed up with Transformation Project, which
the previous caseworker had tried to get Mother into; followed up with Sound Living
Counseling; searched for Section 8 housing and mailed in an application for housing;
typed up a referral for Mother for Chattanooga Community Kitchen for services;
provided flyers for a health clinic, domestic violence classes, and a financial program;
and gave Mother a referral for a Room at the Inn. When Mother could not get in to a
                                            3
Room at the Inn due to her lack of identification, Ms. Phillips directed Mother on how to
go to the Department of Motor Vehicles and obtain an identification card.

       Mother did complete the A&D assessment and went to the first intake appointment
for counseling. Ms. Phillips, however, does not believe that Mother has made enough
progress for the Child to be placed in her care. Ms. Phillips has concerns about Mother’s
drug use, her failure to complete an intensive out-patient program, her lack of stable
housing, her lack of verifiable income, and an incident that occurred during a visitation.
Ms. Phillips would not be comfortable allowing Mother unsupervised visitation.

       Ms. Phillips testified that the Child is placed with a foster family and is doing
well. The Child is healthy and exhibits no developmental delays. She attends daycare
and is walking and starting to run. Ms. Phillips testified that the Child does not appear to
have any lingering effects from the drug exposure at birth. Ms. Phillips believes it is in
the Child’s best interest for Mother’s rights to be terminated.

        Katharine Wolfe Blackwell, a transporter for DCS, testified at trial. She has been
a transporter for almost 18 years. Ms. Blackwell transports the Child and supervises the
visitations. Ms. Blackwell began supervising the Child’s visitations on October 11, 2016,
and her last visit was July 11, 2017. Ms. Blackwell testified that in total she supervised
34 visits. Of those 34 visits, Mother attended 23 and missed 11.

        Ms. Blackwell had no concerns about Mother’s interactions with the Child during
visitation. Ms. Blackwell stated: “Interaction was appropriate and she met the child’s
needs about feeding her and changing her and hold her and everything.” Mother would
bring snacks for the Child and has brought a stuffed animal to the visits.

       Ms. Blackwell did have concerns, however, about a serious incident that occurred
during one visit. She described the visit stating:

              That was July the 11th. We were going to be off on July the 4th. So
       on a visit of June the 27th I asked [Mother] if we could do a two-hour visit
       on July the 11th, because we were going to be off on the 4th, the day of her
       visit. And so we both agreed that we would do it from 9:00 to 11:00.

              So on July the 11th she came in and visitation went as it always has.
       And [the Child] became kind of fussy, and so [Mother] asked me if she
       could bring her outside the visitation room and walk her up and down in
       front of the visitation room. And in the past, I agreed to let her do it,
       because when [the Child] has to have a lot of things that she can focus on. I
       mean, she’s very smart. And so [Mother] was outside. She was walking up
                                             4
      and down in front of the visitation room. And she asked me what time it
      was. And I told her it was approximately 10:27. And she stated that she
      needed to get out of there. She needed to get to work. Which I thought
      was very odd, because it was a two-hour visit. And regular visits is 10:00
      to 11:00 scheduled, so I didn’t understand why, you know, she wasn’t
      going to do her two hours.

             So [Mother] bent over in front of my cube in the - - I’m sorry - - in
      the visitation room to pick up her child and a toy. And when she stood up
      and walked off, I saw a piece of paper right where she was standing. And
      so I went over. I picked the paper up. And I opened it up. And there was
      powder and crystals that was inside the paper. There were no active visits
      going on in the office at the time. Her visit was the only one.

              There was a case manager in my cube at the time. And I asked her if
      she could stay in the cube so I could see if I could find the case manager.
      She was in a meeting. So I went and washed my hands. Got a dry paper
      towel. Put the paper in it. Took it back to my cube. Hid it. Got [the
      Child] and we left. [Mother] also followed me out. I text the case manager
      to let her know that I found a powdery substance in a piece of paper that
      was right in the same spot that [Mother] was standing in.

Mother did not see Ms. Blackwell find the piece of paper because Mother had her back to
Ms. Blackwell at the time. Ms. Blackwell testified that she does not know what was in
the paper.

       Ms. Phillips testified that she received the text from Ms. Blackwell, retrieved the
paper from where Ms. Blackwell had hidden it, notified her supervisor, and then called
the police. Ms. Phillips tried to email Mother to let Mother know that they needed to
speak about the incident. Ms. Phillips stated:

      She e-mailed me back. It’s like she wanted to talk about it over e-mail. I
      felt like it was best that we talked about it over the phone due to the fact
      that we were advised not to have any more visits after that. Once I spoke to
      her on the phone - - I called her at the new number that she gave me -- she
      got very agitated. She asked if we had any cameras in the DCS office. I
      said no. I told her to talk to David, her attorney, because David already
      knew about it. And she said that she didn’t understand why we were
      blaming her and that she believed that Kathy planted it for -- on -- for
      [Mother], that Kathy had it and was blaming it on [Mother]. . . . When I
      told her what it was, she never -- you know, it was like she was more, that’s
                                            5
      just not mine. That’s not mine. I didn’t drop that. And then she e-mailed
      me back and she -- you know, that’s when I forwarded her on to David and
      I just, you know, said please talk to David about this.

Ms. Phillips testified that the police declined to arrest Mother because Mother was not
present when they collected the paper.

       Kristen D. (“Foster Mom”) is the Child’s foster mother. The Child has lived with
Foster Mom since February of 2017. Foster Mom testified that the Child is her cousin.
When Foster Mom and her husband found out that the State had custody of the Child,
they contacted DCS and requested to be allowed to be foster parents. Foster Mom further
explained that she is related to Father. She stated, however, that she does not have a
relationship with either Father or with Mother. Foster Mom testified that Father and
Mother do not contact her, and she does not allow them any sort of visitation with the
Child.

      Foster Mom stated that her household consists of “Me, my husband, and we have
another adult who lives there, Alan, who we’ve had guardianship of him when he was 16.
He was a youth in our home. We were his youth leaders at the time. And his mom
passed away so he’s been with us since.”

       Foster Mom testified that the Child has allergies, but the Child is healthy other
than that. Foster Mom testified that the Child is bonded with Foster Mom’s family.
Foster Mom and her husband wish to adopt the Child if the Child becomes available for
adoption.

       After trial, the Trial Court entered its very detailed Order Terminating Parental
Rights and Order of Full Guardianship on September 25 2017, terminating Mother’s
parental rights to the Child after finding and holding, inter alia, that grounds for
termination for substantial noncompliance with the Permanency Plan pursuant to Tenn.
Code Ann. § 36-1-113(g)(2) and for persistent conditions pursuant to Tenn. Code Ann. §
36-1-113(g)(3) had been proven by clear and convincing evidence and that it had been
proven by clear and convincing evidence that the termination of Mother’s parental rights
was in the Child’s best interests. In the September 25, 2017 order the Juvenile Court
specifically found and held, inter alia:

      7) The subject child was born on June 5, 2016 at Erlanger Hospital. The
      Department received a referral alleging drug exposed child. The hospital
      sent out the child’s meconium for accurate testing of the child’s drug
      exposure. The results indicated that the meconium was positive for
      amphetamine and methamphetamine.
                                           6
8) The mother, [Mother], used methamphetamine during her pregnancy.
The Respondents resided together for the duration of [Mother’s] pregnancy.
9) The subject child was placed into the protective custody of the
Department on June 8, 2016.
10) On September 19, 2016, the subject child was adjudicated dependent
and neglected. Specifically, the Court found that the child was exposed to
the mother’s drug use in utero, as the child’s meconium was positive for
amphetamine and methamphetamine. Further, the Court found that the
parents were unable to provide a safe and stable home. At the time of the
child’s removal, the parents reported that they were homeless. Prior to the
child entering custody, the Department had provided the parents resources
for alcohol and drug treatment, drug screens, housing referrals, and
resources for domestic violence classes and visitation.

                                    ***

12) After the subject child entered foster care, the Department developed a
permanency plan on July 6, 2016 to assist the family in reunifying the child
with the family. The Court later ratified the permanency plan finding it to
be in the best interest of the child, and that the responsibilities were
reasonably related to the reason for foster care. . . .
13) On January 18, 2017, the Department developed a second permanency
plan to assist the family in reunifying the child with the family. The Court
later ratified the permanency plan finding it to be in the best interest of the
child and that the responsibilities were reasonably related to the reason for
foster care. The permanency plan required that the Respondents comply
with the same responsibilities as the permanency plan dated July 6, 2016,
with the exception of the requirement to attend domestic violence classes.
14) Both parents signed a Statement of Responsibilities on October 11,
2016 and January 31, 2017. They signed the Criteria and Procedures for
Termination of Parental Rights on October 4, 2016 and January 31, 2017,
acknowledging that the contents of the documents were explained to them
and that they were aware that failure to take certain steps could result in
termination of their parental rights. FSW Phillips testified that she
reviewed the plans with the parents, and that they understood what their
responsibilities were on the plans.
15) FSW Phillips testified that [Mother] has not completed her
responsibilities on the plan, and that she has made little to no progress on
the plan since the child entered custody in June 2016. After the second
permanency plan was developed, [Mother] finally had an alcohol and drug
assessment at Bradford Health Services. Notably, [Mother] had failed to
                                      7
appear at two (2) prior appointments that FSW Phillips had scheduled for
her. Bradford recommended that [Mother] complete an intensive outpatient
program (IOP) at Council for Alcohol & Drug Abuse Services (CADAS).
However, FSW Phillips testified that [Mother] has not started IOP at this
time.
16) FSW Phillips testified that [Mother] reported that she was employed.
While FSW Phillips received verbal confirmation of [Mother’s]
employment, [Mother] never provided her with check stubs or other
verifiable proof of income. FSW Phillips testified that [Mother] stated that
she was paid cash daily and did not have any documentation that she could
provide to her.
17) FSW Phillips testified that the permanency plan required [Mother] to
submit to random drug screens. While [Mother] did submit to some of the
drug screens requested by the Department, [Mother] disputed the results of
the drug screens and often would make excuses for the results of said drug
screens. [Mother] told FSW Phillips that she was positive for certain drugs
because she was kissing [Father] or that it may be because of the house she
was living in at the time. While [Mother] disputed the results of the
Department’s drug screens, she never presented the Department with proof
of any negative drug screens administered by an independent, third party.

                                   ***

20) FSW Phillips testified that the parents have never had stable housing
during this custodial episode, and that they have often reported that they
live with friends. The parents’ unstable living conditions hampered the
initiation of any in-home services to help the family. She opined that the
parents have provided her with at least three (3) or four (4) different
addresses and one (1) mailing address at a residence where they have never
resided. The parents have not provided the Department with a lease or any
other proof of stable housing as of today’s date. FSW Phillips testified that
when she last spoke to [Mother], she reported that she was living with a
friend.
21) FSW Phillips testified that the parents were required to attend
counseling to address the grief they have experienced over the surrender of
their parental rights to the subject child’s two older siblings. Both parents
attended the first counseling intake session, but failed to follow up with
additional sessions as recommended.
22) FSW Phillips testified that the parents received supervised visitation
with the child over the course of this custodial episode. However, the
parents, especially [Father], were inconsistent in attending such visits.
                                     8
23) DCS Transporter, Katherine Wolfe-Blackwell, testified that she has
been responsible for transporting the child to the visits and for supervising
the parents’ weekly visitation at the DCS office. She testified that there
were thirty four (34) scheduled visits from October 2016 to July 2017. Out
of those thirty four (34) visits, [Mother] attended twenty three (23) visits
and missed eleven (11) visits, and [Father] attended thirteen (13) visits and
missed twenty one (21) visits.
24) Ms. Wolfe-Blackwell testified that [Mother] had appropriate
interactions with the child, and that [Mother] met the child’s needs during
the visits by feeding her, changing her, and holding her when necessary.
25) Ms. Wolfe-Blackwell testified that she generally did not have any
concerns with regard to the parents’ visits. However, she became very
concerned during [Mother’s] last visit on July 11, 2017. Specifically,
[Mother] said she needed to leave the visit early, which Ms. Wolfe-
Blackwell thought was odd because it was supposed to be a two (2) hour
visit that day. [Mother] bent over in the visitation room to pick up the child
and a toy. When [Mother] stood up and walked off, Ms. Wolfe-Blackwell
observed a piece of paper where [Mother] had been standing. Ms. Wolfe-
Blackwell picked up the paper and opened it up. Ms. Wolfe-Blackwell
testified that there was powder and crystals inside the paper. She testified
that there were no other visits taking place in the DCS office at the time.
After observing the substance, Ms. Wolfe-Blackwell attempted to locate
FSW Phillips to let her know what she had found, but FSW Phillips was in
a meeting at the time. Ms. Wolfe-Blackwell placed the paper on a dry
paper towel and hid it in her desk, as she had to transport the child from the
visit. [Mother] followed her out of the building at that time. Ms. Wolfe-
Blackwell sent FSW Phillips a text message to let her know that she found
a powdery substance in a piece of paper where [Mother] had been standing
in the visitation room. Later, Ms. Wolfe-Blackwell found out that FSW
Phillips had retrieved the piece of paper from her desk. Ms. Wolfe-
Blackwell testified that while she did not know what the substance was, she
was concerned because the child was so close to it.
26) FSW Phillips testified that she retrieved the paper from Ms. Wolfe-
Blackwell’s desk and opened it up a little bit. She said that white crystals
got on her hand. She placed the paper on a glove, and then put the paper in
an envelope. She contacted law enforcement, who came to retrieve the
envelope for testing.
27) FSW Phillips testified that she had a meeting scheduled with [Mother] a
few days later. She tried to e-mail [Mother] to let her know that she needed
to speak with her by phone to discuss this incident. Eventually, FSW
Phillips was able to speak with [Mother] by phone. She testified that
                                      9
[Mother] became very agitated during their conversation. [Mother] asked if
there were any cameras in the DCS office. FSW Phillips told her there are
not cameras in the office, and advised [Mother] to contact her attorney, Mr.
Veazey, who was already aware of the incident. [Mother] said that she did
not know why the Department was blaming her, and that she believed that
Ms. Wolfe-Blackwell had planted it.
28) FSW Phillips testified that after law enforcement tested and identified
the substance, the Department had to close the visitation room for the rest
of the day and a cleaning crew had to come in that night to clean it. She
also advised the foster parents to take the child to the doctor for evaluation.
29) FSW Phillips testified that she does not believe that the parents have
made enough progress to make her comfortable having the child placed in
their home. Specifically, she still has concerns about the parents’ ongoing
drug use, as the parents have not completed IOP or any other treatment
program aimed at addressing their history of substance abuse. Further, the
parents do not have stable housing for the child, and the parents have not
provided the Department with proof of verifiable income to demonstrate
that they would be able to financially support the child. FSW Phillips
opined that it would be harmful to place the child in the parents’ care,
considering the parents’ failure to complete their responsibilities on the
permanency plan.
30) FSW Phillips testified that both parents knew what their responsibilities
were on the permanency plans and they knew what they needed to do to
have this child returned to their care.
31) FSW Phillips testified regarding the Department’s efforts to assist the
parents with the completion of their responsibilities on the permanency
plan. Specifically, she scheduled several appointments for the parents to
complete alcohol and drug assessments at Bradford, but the parents called
and cancelled those appointments or they would not show up to their
scheduled appointments. FSW Phillips would have to reschedule the
appointments for them. She provided the parents with resources for grief
counseling and parenting classes. She followed up with the Transformation
Project, which is a program that the prior DCS worker had tried getting the
parents involved with earlier in the case. FSW Phillips also followed up
with Sound Living Counseling, where she had referred the parents for grief
counseling. FSW Phillips also gave [Mother] flyers for a health clinic in
Cleveland, Tennessee, for domestic violence classes, and for the SMART
program, which is a financial program. FSW Phillips provided both parents
with bus passes to assist them with transportation.
32) FSW Phillips assisted the parents with the completion of an application
for Section 8 housing and mailed in the application for them. She made a
                                      10
       referral to the Chattanooga Community Kitchen and gave it to [Mother] for
       her to schedule a meeting for services there. FSW Phillips also made a
       referral to Room at the Inn for [Mother] and a referral to the Samaritan
       Center for both parents. FSW Phillips testified that later [Mother] told her
       that she could not receive services there because she did not have proper
       identification (ID). Thus, FSW Phillips provided her with the number for
       and directions to the Department of Motor Vehicles to get her ID.
       33) Out of all the resources offered to them by the Department, the parents
       have not availed themselves of such resources, with the exception of
       [Mother] completing her alcohol and drug assessment, both parents
       attending the first counseling intake appointment, occasional visitation, and
       bus passes.
       34) Foster mother, [Foster Mom], testified that the subject child was placed
       in her family’s home in February 2017. She testified that she and her
       husband found out that the child was in foster care and contacted the
       Department, as they are related to [the Child’s father], who is their cousin.
       She testified that the child was on track developmentally when she was
       initially placed in their home and has exceeded from there. She testified
       that the child is bonded to their family, and that they wish to adopt her,
       should she become available for adoption.

Mother appeals the termination of her parental rights.

                                        Discussion

       Although not stated exactly as such, Mother raises three issues on appeal: 1)
whether the Juvenile Court erred in finding that grounds for terminating Mother’s
parental rights to the Child for substantial noncompliance with the Permanency Plan
pursuant to Tenn. Code Ann. § 36-1-113(g)(2) were proven by clear and convincing
evidence; 2) whether the Juvenile Court erred in finding that grounds for terminating
Mother’s parental rights to the Child for persistent conditions pursuant to Tenn. Code
Ann. § 36-1-113(g)(3) were proven by clear and convincing evidence; and, 3) whether
the Juvenile Court erred in finding that it had been proven by clear and convincing
evidence that the termination of Mother’s parental rights was in the Child’s best interests.

       With regard to the termination of parental rights, our Supreme Court has
instructed:

              A parent’s right to the care and custody of her child is among the
       oldest of the judicially recognized fundamental liberty interests protected

                                            11
        by the Due Process Clauses of the federal and state constitutions.3 Troxel v.
        Granville, 530 U.S. 57, 65, 120 S. Ct. 2054, 147 L. Ed. 2d 49 (2000);
        Stanley v. Illinois, 405 U.S. 645, 651, 92 S. Ct. 1208, 31 L. Ed. 2d 551
        (1972); In re Angela E., 303 S.W.3d 240, 250 (Tenn. 2010); In re Adoption
        of Female Child, 896 S.W.2d 546, 547-48 (Tenn. 1995); Hawk v. Hawk,
        855 S.W.2d 573, 578-79 (Tenn. 1993). But parental rights, although
        fundamental and constitutionally protected, are not absolute. In re Angela
        E., 303 S.W.3d at 250. “‘[T]he [S]tate as parens patriae has a special duty
        to protect minors . . . .’ Tennessee law, thus, upholds the [S]tate’s authority
        as parens patriae when interference with parenting is necessary to prevent
        serious harm to a child.” Hawk, 855 S.W.2d at 580 (quoting In re
        Hamilton, 657 S.W.2d 425, 429 (Tenn. Ct. App. 1983)); see also Santosky
        v. Kramer, 455 U.S. 745, 747, 102 S. Ct. 1388, 71 L. Ed. 2d 599 (1982); In
        re Angela E., 303 S.W.3d at 250. “When the State initiates a parental rights
        termination proceeding, it seeks not merely to infringe that fundamental
        liberty interest, but to end it.” Santosky, 455 U.S. at 759, 102 S. Ct. 1388.
        [“]Few consequences of judicial action are so grave as the severance of
        natural family ties.” Id. at 787, 102 S. Ct. 1388; see also M.L.B. v. S.L.J.,
        519 U.S. 102, 119, 117 S. Ct. 555, 136 L. Ed. 2d 473 (1996). The parental
        rights at stake are [“]far more precious than any property right.” Santosky,
455 U.S. at 758-59 102 S. Ct. 1388. Termination of parental rights has the
        legal effect of reducing the parent to the role of a complete stranger and of
        [“]severing forever all legal rights and obligations of the parent or guardian
        of the child.” Tenn. Code Ann. § 36-1-113(l)(1); see also Santosky, 455
U.S. at 759, 102 S. Ct. 1388 (recognizing that a decision terminating
        parental rights is [“]final and irrevocable”). In light of the interests and
        consequences at stake, parents are constitutionally entitled to
        [“]fundamentally fair procedures” in termination proceedings. Santosky,
455 U.S. at 754, 102 S. Ct. 1388; see also Lassiter v. Dep’t of Soc. Servs. of
        Durham Cnty., N.C., 452 U.S. 18, 27, 101 S. Ct. 2153, 68 L. Ed. 2d 640
        (1981) (discussing the due process right of parents to fundamentally fair
        procedures).

              Among the constitutionally mandated [“]fundamentally fair
        procedures” is a heightened standard of proof – clear and convincing
        evidence. Santosky, 455 U.S. at 769, 102 S. Ct. 1388. This standard

3
  U.S. Const. amend. XIV § 1 (“[N]or shall any State deprive any person of life, liberty, or property,
without due process of law . . . .”). Similarly, article 1, section 8 of the Tennessee Constitution states
“[t]hat no man shall be taken or imprisoned, or disseized of his freehold, liberties or privileges, or
outlawed, or exiled, or in any manner destroyed or deprived of his life, liberty or property, but by the
judgment of his peers or the law of the land.”
                                                    12
          minimizes the risk of unnecessary or erroneous governmental interference
          with fundamental parental rights. Id.; In re Bernard T., 319 S.W.3d 586,
          596 (Tenn. 2010). [“]Clear and convincing evidence enables the fact-finder
          to form a firm belief or conviction regarding the truth of the facts, and
          eliminates any serious or substantial doubt about the correctness of these
          factual findings.” In re Bernard T., 319 S.W.3d at 596 (citations omitted).
          The clear-and-convincing-evidence standard ensures that the facts are
          established as highly probable, rather than as simply more probable than
          not. In re Audrey S., 182 S.W.3d 838, 861 (Tenn. Ct. App. 2005); In re
          M.A.R., 183 S.W.3d 652, 660 (Tenn. Ct. App. 2005).

                Tennessee statutes governing parental termination proceedings
          incorporate this constitutionally mandated standard of proof. Tennessee
          Code Annotated section 36-1113[sic](c) provides:

                 Termination of parental or guardianship rights must be based
                 upon:

              (1) A finding by the court by clear and convincing evidence that
                  the grounds for termination of parental or guardianship rights
                  have been established; and
              (2) That termination of the parent’s or guardian’s rights is in the
                  best interests of the child.


          This statute requires the State to establish by clear and convincing proof
          that at least one of the enumerated statutory grounds4 for termination exists
          and that termination is in the child’s best interests. In re Angela E., 303
S.W.3d at 250; In re F.R.R., III, 193 S.W.3d 528, 530 (Tenn. 2006); In re
          Valentine, 79 S.W.3d 539, 546 (Tenn. 2002). “The best interests analysis is
          separate from and subsequent to the determination that there is clear and
          convincing evidence of grounds for termination.” In re Angela E., 303
S.W.3d at 254. Although several factors relevant to the best interests
          analysis are statutorily enumerated,5 the list is illustrative, not exclusive.
          The parties are free to offer proof of other relevant factors. In re Audrey S.,
182 S.W.3d at 878. The trial court must then determine whether the
          combined weight of the facts “amount[s] to clear and convincing evidence
          that termination is in the child’s best interest.” In re Kaliyah S., 455
S.W.3d 533, 555 (Tenn. 2015). These requirements ensure that each parent
4
    Tenn. Code Ann. § 36-1-113(g)(1)-(13).
5
    Tenn. Code Ann. § 36-1-113(i).
                                                13
receives the constitutionally required “individualized determination that a
parent is either unfit or will cause substantial harm to his or her child before
the fundamental right to the care and custody of the child can be taken
away.” In re Swanson, 2 S.W.3d 180, 188 (Tenn. 1999).

        Furthermore, other statutes impose certain requirements upon trial
courts hearing termination petitions. A trial court must “ensure that the
hearing on the petition takes place within six (6) months of the date that the
petition is filed, unless the court determines an extension is in the best
interests of the child.” Tenn. Code Ann. § 36-1113[sic](k). A trial court
must “enter an order that makes specific findings of fact and conclusions of
law within thirty (30) days of the conclusion of the hearing.” Id. This
portion of the statute requires a trial court to make “findings of fact and
conclusions of law as to whether clear and convincing evidence establishes
the existence of each of the grounds asserted for terminating [parental]
rights.” In re Angela E., 303 S.W.3d at 255. “Should the trial court
conclude that clear and convincing evidence of ground(s) for termination
does exist, then the trial court must also make a written finding whether
clear and convincing evidence establishes that termination of [parental]
rights is in the [child’s] best interests.” Id. If the trial court’s best interests
analysis “is based on additional factual findings besides the ones made in
conjunction with the grounds for termination, the trial court must also
include these findings in the written order.” Id. Appellate courts “may not
conduct de novo review of the termination decision in the absence of such
findings.” Id. (citing Adoption Place, Inc. v. Doe, 273 S.W.3d 142, 151 &
n.15 (Tenn. Ct. App. 2007)).

                      B. Standards of Appellate Review


        An appellate court reviews a trial court’s findings of fact in
termination proceedings using the standard of review in Tenn. R. App. P.
13(d). In re Bernard T., 319 S.W.3d at 596; In re Angela E., 303 S.W.3d at
246. Under Rule 13(d), appellate courts review factual findings de novo on
the record and accord these findings a presumption of correctness unless
the evidence preponderates otherwise. In re Bernard T., 319 S.W.3d at
596; In re M.L.P., 281 S.W.3d 387, 393 (Tenn. 2009); In re Adoption of
A.M.H., 215 S.W.3d 793, 809 (Tenn. 2007). In light of the heightened
burden of proof in termination proceedings, however, the reviewing court
must make its own determination as to whether the facts, either as found by
the trial court or as supported by a preponderance of the evidence, amount
                                        14
      to clear and convincing evidence of the elements necessary to terminate
      parental rights. In re Bernard T., 319 S.W.3d at 596-97. The trial court’s
      ruling that the evidence sufficiently supports termination of parental rights
      is a conclusion of law, which appellate courts review de novo with no
      presumption of correctness. In re M.L.P., 281 S.W.3d at 393 (quoting In re
      Adoption of A.M.H., 215 S.W.3d at 810). Additionally, all other questions
      of law in parental termination appeals, as in other appeals, are reviewed de
      novo with no presumption of correctness. In re Angela E., 303 S.W.3d at
      246.


In re Carrington H., 483 S.W.3d 507, 521-24 (Tenn. 2016) (footnotes in original but
renumbered).

      We first address whether the Juvenile Court erred in finding that grounds for
terminating Mother’s parental rights to the Child for substantial noncompliance with the
Permanency Plan pursuant to Tenn. Code Ann. § 36-1-113(g)(2) were proven by clear
and convincing evidence. As pertinent, Tenn. Code Ann. § 36-1-113(g)(2) provides:

      (2) There has been substantial noncompliance by the parent or guardian
      with the statement of responsibilities in a permanency plan pursuant to title
      37, chapter 2, part 4;

Tenn. Code Ann. § 36-1-113(g)(2) (2017).

       With regard to the ground of substantial noncompliance with the permanency plan,
the Juvenile Court specifically found and held:

              The State has established the ground of Substantial Non-Compliance
      with Permanency Plan, pursuant to T.C.A. §§ 36-1-113(g)(2) and 37-2-
      403(a)(2), by clear and convincing evidence as to Respondents, [Mother]
      and [Father].
      35) After the child entered custody, DCS created permanency plans for the
      family. The permanency plans listed a number of requirements that the
      Respondents, [Mother] and [Father], needed to satisfy before the child
      could safely be returned home. The Hamilton County Juvenile Court
      ratified the permanency plans as in the child’s best interests and found that
      the requirements for the Respondents were reasonably related to the reason
      for foster care. This Court also finds that the responsibilities of the
      permanency plan were reasonably related to the reasons that necessitated
      foster care and in the best interest of the child.
                                           15
36) The plans required the Respondent, [Mother], to complete the following
responsibilities:
     a) [Mother] will follow recommendations from an A&D assessment
     and address drug use and the negative impact it has on the ability to
     parent effectively;
     b) [Mother] will submit to random drug screens to verify sobriety and
     will refrain from using any illegal substances or abusing legal
     substances such as, alcohol and prescription medications;
     c) [Mother] will work with the in-home service provider on
     maintaining parenting skills and making sure the home is clean and safe
     for children;
     d) [Mother] will provide DCS with proof of legal, verifiable means of
     income of [her] own and proof that [she is] able to adequately support
     [the Child];
     e) [Mother] will notify DCS when [she] secure[s] housing so that DCS
     can complete the necessary home study. Housing will be maintained
     for no less than 3 consecutive months. Proof of a lease will be
     provided. The home will be clean and free from drugs.
     f) [Mother] will participate in domestic violence classes and counseling
     to address negative impact of domestic violence on the child;
     g) [Mother] will refrain from any illegal activities or engaging with
     individuals who are known to participate in illegal activities or being in
     environments where illegal activities are taking place.
37) The Court finds that [Mother] has not substantially complied with the
responsibilities and requirements set out for her in the permanency plans.
Specifically, [Mother] has not addressed her illegal drug use, as she failed
to follow through with the recommendations of her alcohol and drug
assessment by completing IOP; has consistently made excuses for her drug
screens; has failed to obtain stable housing; and, has failed to provide proof
of legal, verifiable income.

                                     ***

40) The Court finds that the Department made reasonable efforts to help the
Respondents, [Mother] and [Father], satisfy the requirements in the
permanency plans. Further, the Court finds that no progress was made by
the Respondents that would make it appropriate or even possible to return
this child to either of these parents’ custody, despite the Department’s
efforts to assist the parents in completing their respective responsibilities on
the plan.

                                      16
       The evidence in the record on appeal, as discussed more fully above, does not
preponderate against these findings made by the Juvenile Court by clear and convincing
evidence. We find no error in the Juvenile Court’s determination that grounds were
proven by clear and convincing evidence to terminate Mother’s parental rights to the
Child for substantial noncompliance with the Permanency Plan pursuant to Tenn. Code
Ann. § 36-1-113(g)(2).

       Next, we consider whether the Juvenile Court erred in finding that grounds for
terminating Mother’s parental rights to the Child for persistent conditions pursuant to
Tenn. Code Ann. § 36-1-113(g)(3) were proven by clear and convincing evidence. As
pertinent, Tenn. Code Ann. § 36-1-113(g)(3) provides:

      (3) The child has been removed from the home of the parent or guardian by
      order of a court for a period of six (6) months and:

      (A) The conditions that led to the child’s removal or other conditions that in
      all reasonable probability would cause the child to be subjected to further
      abuse or neglect and that, therefore, prevent the child’s safe return to the
      care of the parent or parents or the guardian or guardians, still persist;
      (B) There is little likelihood that these conditions will be remedied at an
      early date so that the child can be safely returned to the parent or parents or
      the guardian or guardians in the near future; and
      (C) The continuation of the parent or guardian and child relationship
      greatly diminishes the child’s chances of early integration into a safe, stable
      and permanent home;

Tenn. Code Ann. § 36-1-113(g)(3) (2017).

      In the case now before us, the Juvenile Court made the following specific findings
and holdings with regard to the ground of persistent conditions pursuant to Tenn. Code
Ann. § 36-1-113(g)(3):

            The State has established the ground of Persistent Conditions,
      pursuant to T.C.A. § 36-1-113(g)(3), by clear and convincing evidence as
      to Respondents, [Mother] and [Father].

      41) The child has been removed from the Respondents’ home by Court
      Order for more than six (6) months, and was adjudicated dependent and
      neglected by the Hamilton County Juvenile Court on September 19, 2016.
      42) The Court finds that the conditions that led to the removal still persist
      and other conditions in the home exist that likely would lead to further
                                            17
      neglect or abuse of the child. The child was exposed to the mother’s drug
      use in utero, as the child’s meconium was positive for amphetamine and
      methamphetamine. At the time of removal, the parents were unable to
      provide a safe and stable home and reported that they were homeless. The
      parents continue to struggle with the same issues, as they have not
      addressed their illegal drug use, have been unable to secure safe and stable
      housing of their own, and have failed to demonstrate stability over the
      course of this custodial episode.
      43) There is little chance that those conditions will be remedied soon so
      that the child can be returned safely to either parent’s home. The same drug
      use and instability issues were present when the subject child’s siblings
      were removed from the parents in April 2015. The parents bounce around
      between other’s [sic] people’s homes and have not obtained stable housing
      of their own. The Respondents have put forth little to no effort to remedy
      their situation since the child entered custody in June 2016.
      44) The Court finds that continuation of the parent/child relationship
      greatly diminishes the child’s chances of being placed into a safe, stable
      and permanent home. The child is currently placed in a pre-adoptive foster
      home with loving foster parents who are willing to adopt the child, should
      she become available for adoption.

       The evidence in the record on appeal, as discussed more fully above, does not
preponderate against these findings made by the Juvenile Court by clear and convincing
evidence. We find no error in the Juvenile Court’s determination that grounds were
proven by clear and convincing evidence to terminate Mother’s parental rights to the
Child for persistent conditions pursuant to Tenn. Code Ann. § 36-1-113(g)(3).

       Finally, we consider whether the Juvenile Court erred in finding that it had been
proven by clear and convincing evidence that the termination of Mother’s parental rights
was in the Child’s best interests. With regard to making a determination concerning a
child’s best interests, our Supreme Court recently instructed:

             When conducting the best interests analysis, courts must consider
      nine statutory factors listed in Tennessee Code Annotated section 36-1-
      113(i). These statutory factors are illustrative, not exclusive, and any party
      to the termination proceeding is free to offer proof of any other factor
      relevant to the best interests analysis. In re Carrington H., 483 S.W.3d at
      523 (citing In re Audrey S., 182 S.W.3d 838, 878 (Tenn. Ct. App. 2005)).
      Facts considered in the best interests analysis must be proven by “a
      preponderance of the evidence, not by clear and convincing evidence.” In
      re Kaliyah S., 455 S.W.3d at 555 (citing In re Audrey S., 182 S.W.3d at
                                           18
       861). “After making the underlying factual findings, the trial court should
       then consider the combined weight of those facts to determine whether they
       amount to clear and convincing evidence that termination is in the child’s
       best interest[s].” Id. When considering these statutory factors, courts must
       remember that “[t]he child's best interests [are] viewed from the child’s,
       rather than the parent’s, perspective.” In re Audrey S., 182 S.W.3d at 878.
       Indeed, “[a] focus on the perspective of the child is the common theme”
       evident in all of the statutory factors. Id. “[W]hen the best interests of the
       child and those of the adults are in conflict, such conflict shall always be
       resolved to favor the rights and the best interests of the child. . . .” Tenn.
       Code Ann. § 36-1-101(d) (2017).

              Ascertaining a child’s best interests involves more than a “rote
       examination” of the statutory factors. In re Audrey S., 182 S.W.3d at 878.
       And the best interests analysis consists of more than tallying the number of
       statutory factors weighing in favor of or against termination. White v.
       Moody, 171 S.W.3d 187, 193-94 (Tenn. Ct. App. 2004). Rather, the facts
       and circumstances of each unique case dictate how weighty and relevant
       each statutory factor is in the context of the case. See In re Audrey S., 182
S.W.3d at 878. Simply put, the best interests analysis is and must remain a
       factually intensive undertaking, so as to ensure that every parent receives
       individualized consideration before fundamental parental rights are
       terminated. In re Carrington H., 483 S.W.3d at 523. “[D]epending upon
       the circumstances of a particular child and a particular parent, the
       consideration of one factor may very well dictate the outcome of the
       analysis.” In re Audrey S., 182 S.W.3d at 878 (citing White v. Moody, 171
S.W.3d at 194). But this does not mean that a court is relieved of the
       obligation of considering all the factors and all the proof. Even if the
       circumstances of a particular case ultimately result in the court ascribing
       more weight—even outcome determinative weight—to a particular
       statutory factor, the court must consider all of the statutory factors, as well
       as any other relevant proof any party offers.

In re Gabriella D., 531 S.W.3d 662, 681-82 (Tenn. 2017).

       In making its best interests analysis, in its September 20, 2017 order, the Juvenile
Court specifically found and held:

       50) The Court finds clear and convincing evidence, pursuant to T.C.A. §
       36-1-113(i), that it is in the child’s best interest for termination to be
       granted, in that the Respondents, [Mother] and [Father], have failed to
                                             19
       make a lasting adjustment of their circumstances to make it safe and in the
       child’s best interest to be placed in their care.
       51) The Court finds clear and convincing evidence, pursuant to T.C.A. §
       36-1-113(i), that it is in the child’s best interest for termination to be
       granted, in that the Respondents, [Mother] and [Father], have failed to
       make a lasting adjustment of their circumstances after the state has made
       reasonable efforts to help them for such duration of time that lasting
       adjustment does not reasonably appear possible.
       52) The Court finds clear and convincing evidence, pursuant to T.C.A. §
       36-1-113(i), that it is in the child’s best interest for termination to be
       granted, in that the Respondents, [Mother] and [Father], have not
       maintained regular, consistent visitation with the subject child and because
       they have no meaningful relationship with the child. One of the things the
       parents could have done to show their desire to be in the child’s life was to
       visit. [Mother] only visited the child about two thirds of the dates
       scheduled and [Father] only visited about one third of his available
       opportunities. The Court finds that these parents were friends with whom
       the child played, but did not have any relationship beyond that of any other
       adult friend.
       53) The Court finds, pursuant to T.C.A § 36-1-113(i), that it is in the best
       interest of the child for termination to be granted as to Respondent,
       [Mother], because she has abused or neglected the subject child by
       exposing the child to illegal drugs in utero.
       54) The Court finds clear and convincing evidence, pursuant to T.C.A. §
       36-1-113(i), that it is in the child’s best interest for termination to be
       granted, as a change of caretakers and home would have a highly negative
       effect on the child. The child is placed in a loving, pre-adoptive home. The
       child is thriving in that home and is bonded to her foster family.
       55) The Court finds clear and convincing evidence, pursuant to T.C.A. §
       36-1-113(i), that it is in the child’s best interest for termination to be
       granted, because Respondents, [Mother] and [Father], abuse drugs,
       rendering them consistently unable to care for the child in a safe and stable
       manner. The parents have a history of drug abuse, which they still have not
       addressed to date.

       The evidence in the record on appeal, as discussed more fully above, does not
preponderate against these findings made by the Juvenile Court. Furthermore, we find no
error in the Juvenile Court’s determination that the combined weight of the factors
presents clear and convincing evidence that it is in the Child’s best interests for Mother’s
parental rights to be terminated.

                                            20
       As grounds for terminating Mother’s parental rights to the Child were proven by
clear and convincing evidence, and it was proven by clear and convincing evidence that
the termination of Mother’s parental rights to the Child is in the best interests of the
Child, we affirm the Juvenile Court’s September 25, 2017 order terminating Mother’s
parental rights to the Child.

                                       Conclusion

       The judgment of the Juvenile Court is affirmed, and this cause is remanded to the
Juvenile Court for collection of the costs below. The costs on appeal are assessed against
the appellant, Lindsey W.



                                         _________________________________
                                         D. MICHAEL SWINEY, CHIEF JUDGE




                                           21